Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 31, 1996, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the matter should be remitted to the County Court for resentencing is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636), and in any event, is without merit. The court’s imposition of the mandatory surcharge was not an enhancement of the sentence which was agreed upon in exchange for the defendant’s plea of guilty (see, People v Gillyard, 237 AD2d 302; People v Stick, 112 AD2d 389; cf., People v McKane, 227 AD2d 503). Moreover, any request to waive the mandatory surcharge prior to the defendant being released from incarceration would be premature (see, People v Gillyard, supra; People v Fields, 193 AD2d 814; People v Angelista, 176 AD2d 238; People v West, 124 Misc 2d 622).
The defendant’s contention that he was deprived of effective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137). Mangano, P. J., Ritter, Sullivan, Altman and Mc-Ginity, JJ., concur.